Case 1:18-cv-03260-PKC-JO Document 64-2 Filed 11/12/19 Page 1 of 11 PageID #: 740




                  EXHIBIT A
Case 1:18-cv-03260-PKC-JO Document 64-2 Filed 11/12/19 Page 2 of 11 PageID #: 741
      ALAMY, INC.· · 30(b)(6)                                 September 05, 2019
      MICHAEL GRECCO PRODUCTIONS v ALAMY, INC.                                 1

·1·   ·UNITED STATES DISTRICT COURT
· ·   ·EASTERN DISTRICT OF NEW YORK
·2·   ·-----------------------------------------X
· ·   ·MICHAEL GRECCO PRODUCTIONS,
·3·   · · · · · · · · · · · · · · ·Case No.
· ·   · · · · · · · · · · · ·1:18-CV-03260-PKC-JO
·4
· ·   · · · · · · · · · · Plaintiff,
·5
· ·   · · · · - against -
·6

·7· ·ALAMY, INC.,
· · · · · · · · · · · · Defendant.
·8· ·-----------------------------------------X

·9

10· · · · · · ·




19

20

21

22

23· ·Reported By:

24· ·LINDA J. GREENSTEIN

25· ·JOB NO. J4309621


                                                            800.211.DEPO (3376)
                                                                             m
Case 1:18-cv-03260-PKC-JO Document 64-2 Filed 11/12/19 Page 3 of 11 PageID #: 742

                                                                             17

·1· · · · · · · · ·




12·




                                                                   DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 1:18-cv-03260-PKC-JO Document 64-2 Filed 11/12/19 Page 4 of 11 PageID #: 743

                                                                             22

·1· · · · · · · · ·




     · · ·




                                                                   DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 1:18-cv-03260-PKC-JO Document 64-2 Filed 11/12/19 Page 5 of 11 PageID #: 744
      ALAMY, INC.· · 30(b)(6)                                 September 05, 2019
      MICHAEL GRECCO PRODUCTIONS v ALAMY, INC.                                23

·1· · · · · · · · ·




12·




      · · ·



                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 1:18-cv-03260-PKC-JO Document 64-2 Filed 11/12/19 Page 6 of 11 PageID #: 745

                                                                             47

·1· · · · · · · · ·




                                                                   .DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 1:18-cv-03260-PKC-JO Document 64-2 Filed 11/12/19 Page 7 of 11 PageID #: 746

                                                                             52

·1· · · · · · · · ·
·2·




                                                                   DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 1:18-cv-03260-PKC-JO Document 64-2 Filed 11/12/19 Page 8 of 11 PageID #: 747

                                                                             53

·1· · · · · · · · ·




     · · · · · ·




                                                                   DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 1:18-cv-03260-PKC-JO Document 64-2 Filed 11/12/19 Page 9 of 11 PageID #: 748
    ALAMY, INC.· · 30(b)(6)                                   September 05, 2019
    MICHAEL GRECCO PRODUCTIONS v ALAMY, INC.                                  54

·1· · · · · · · · ·




12· ·




     · · · Q.· ·



                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 1:18-cv-03260-PKC-JO Document 64-2 Filed 11/12/19 Page 10 of 11 PageID #: 749
    ALAMY, INC.· · 30(b)(6)                                   September 05, 2019
    MICHAEL GRECCO PRODUCTIONS v ALAMY, INC.                                 122

·1· · · · · · · · ·




     · · ·




     · · ·



                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f
Case 1:18-cv-03260-PKC-JO Document 64-2 Filed 11/12/19 Page 11 of 11 PageID #: 750
    ALAMY, INC.· · 30(b)(6)                                   September 05, 2019
    MICHAEL GRECCO PRODUCTIONS v ALAMY, INC.                                 186

·1· · · · · · · · ·




13· ·




                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f
